Citation Nr: 0830590	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-04 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for anxiety, depression, 
and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1988 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for anxiety, 
depression, and PTSD.  In April 2008, the veteran testified 
before the Board at a hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  In this case, the 
veteran contends that her in-service stressors included 
sexual abuse by her superior officers in approximately 1989, 
and her discharge from the School of Music in the aftermath 
of the assaults.  There is no indication in her military 
record that personal assault occurred.  Alternative evidence, 
however, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.  38 C.F.R. § 3.304(f).  

The record reflects that the veteran's performance appraisals 
prior to 1989 were above average.  In March 1989, the 
appellant was punished for consuming alcoholic beverages 
while underage.  That same month, she was disenrolled from 
the Basic Music Course, due to a finding that she "displayed 
a substandard military performance and was frequently 
involved with negative situations which prejudiced good 
morale and discipline in her unit."  One month later, the 
veteran was warned that failure to lose weight would 
necessitate her discharge from the military, for failure to 
obey a general lawful order.  She received similar warnings 
in May and June of 1989.  In June 1990, the appellant was 
recommended for discharge, for failure to conform to weight 
standards.  She was discharged from service in August 1990.

The veteran has attested that at the time of the alleged 
sexual abuse, she did not inform anyone of her situation.  
She did not seek counseling during service as a result of the 
alleged assaults.  She asserts, however, that her weight gain 
following the alleged assaults is corroborative evidence of 
her psychiatric distress.  Service medical records covering 
the period after the alleged assault contain frequent 
notations of weight gain.

The record includes diagnoses of depression and anxiety based 
upon sexual trauma and her discharge from the Basic Music 
Course; however, these diagnoses were not based upon a review 
of the veteran's claims folder nor does the claim folder 
include a medical opinion as to whether the evidence 
indicates that a personal assault occurred.   See 38 C.F.R. 
§ 3.304(f)(3).  As the weight gain evident in the veteran's 
service medical records may be an objective indicator of an 
in-service psychiatric disorder, and given that there is 
competent there is lay evidence indicating that the veteran's 
behavior changed following service an examination, to include 
an opinion, is necessary in order to fairly decide the merits 
of the veteran's claim.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether any currently 
diagnosed psychiatric disorder is 
etiologically related to her period of 
active service.  The claims folder must 
be made available and reviewed by the 
examiner.  All indicated testing should 
be conducted.  

a.  Prior to the examination, the RO must 
identify for the examiner any stressor or 
stressors that are established by the 
record.

b.  The examiner must opine as to whether 
the evidence indicates that the claimed 
in-service sexual assault occurred.  

c.  Thereafter, the examiner should 
conduct a VA psychiatric examination.  If 
a diagnosis of PTSD is appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the evidence of record (whether by the 
RO or in the case of the alleged personal 
assault, in the examiner's opinion) was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors sufficient to produce PTSD.  In 
offering these assessments, the examiner 
must acknowledge and comment on the lay 
evidence indicating a change in the 
veteran's behavior as compared to her 
personality prior to entering active 
duty.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service.  Again, 
in offering these assessments, the 
examiner must acknowledge and comment on 
the lay evidence indicating a change in 
the veteran's behavior as compared to her 
personality prior to entering active 
duty.  

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim for service connection for 
anxiety, depression, and PTSD.  If 
action remains adverse to the veteran, 
provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

